          19-11204-hcm Doc#11 Filed 01/28/20 Entered 01/28/20 09:17:14 Main Document Pg 1 of 4

2A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                              AUSTIN DIVISION

               In re:                           §
                                                §
               STREAMME, INC. (F/K/A VUBEOLOGY, §                       Case No. 19-11204 HCM
               IN                               §
                                                §
                         Debtor                 §

                                        NOTICE OF AMENDED TRUSTEE’S FINAL REPORT AND
                                               APPLICATIONS FOR COMPENSATION
                                                 AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that RANDOLPH N.
               OSHEROW, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       OFFICE OF THE CLERK
                                                       903 SAN JACINTO BOULEVARD, #322
                                                       AUSTIN, TEXAS 78701

                         TO: ALL CREDITORS AND OTHER PARTIES IN INTEREST.

               IF YOU WANT A HEARING, YOU MUST REQUEST ONE IN WRITING AND YOU MUST
               RESPOND SPECIFICALLY TO EACH PARAGRAPH OF THE TRUSTEE’S FINAL
               REPORT. YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE
               BANKRUPTCY COURT WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF THIS
               NOTICE, TOGETHER WITH A REQUEST FOR A HEARING AND SERVE A COPY OF
               BOTH UPON THE TRUSTEE, ANY PARTY WHOSE APPLICATION IS BEING
               CHALLENGED AND THE UNITED STATES TRUSTEE, AT THE ADDRESSES SHOWN
               ON THE REVERSE SIDE HEREOF; OTHERWISE THE COURT MAY TREAT THE
               TRUSTEE’S FINAL REPORT AS UNOPPOSED AND GRANT THE RELIEF.

               Date Mailed: 01/24/2020                               By: /s/ RN OSHEROW
                                                                                    Chapter 7 Trustee


               RANDOLPH N. OSHEROW
               342 West Woodlawn, Suite 100
               San Antonio, TX 78212




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
19-11204-hcm Doc#11 Filed 01/28/20 Entered 01/28/20 09:17:14 Main Document Pg 2 of 4



                                              UNITED STATES BANKRUPTCY COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                       AUSTIN DIVISION


      In re:                           §
                                       §
      STREAMME, INC. (F/K/A VUBEOLOGY, §                                              Case No. 19-11204 HCM
      IN                               §
                                       §
                Debtor                 §

                                     SUMMARY OF AMENDED TRUSTEE'S FINAL REPORT
                                        AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       5,743.55
                   and approved disbursements of                                                                      $                             1.79
                                                            1
                   leaving a balance on hand of                                                                       $                       5,741.76


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: RANDOLPH N. OSHEROW $                                            1,324.36 $                          0.00 $              1,324.36
       Trustee Expenses: RANDOLPH N.
       OSHEROW                                                          $               136.80 $                          0.00 $                136.80
       Other: INTERNATIONAL SURETIES,
       LTD.                                                             $                   1.79 $                        1.79 $                    0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       1,461.16
                   Remaining Balance                                                                                  $                       4,280.60




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
19-11204-hcm Doc#11 Filed 01/28/20 Entered 01/28/20 09:17:14 Main Document Pg 3 of 4




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 6,508.40 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 65.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     000001             Lane Powell, PC         $           6,508.40 $                0.00 $           4,280.60
                Total to be paid to timely general unsecured creditors                $                4,280.60
                Remaining Balance                                                     $                      0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 25,967,204.00 have been
     allowed and will be paid pro rata only after all allowed administrative, priority and timely filed general
     (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
     percent, plus interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     000002             Shawn Boday             $     12,162,500.00 $                 0.00 $                 0.00
     000003             Ross Perkins            $     12,575,000.00 $                 0.00 $                 0.00
     000004             Scott Perkins           $      1,229,704.00 $                 0.00 $                 0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
19-11204-hcm Doc#11 Filed 01/28/20 Entered 01/28/20 09:17:14 Main Document Pg 4 of 4


                Total to be paid to tardy general unsecured creditors                $                    0.00
                Remaining Balance                                                    $                    0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/ RN OSHEROW
                                                                        Chapter 7 Trustee


     RANDOLPH N. OSHEROW
     342 West Woodlawn, Suite 100
     San Antonio, TX 78212


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
